          Case 1:18-cv-09705-RA-BCM Document 54 Filed 08/28/20 Page 1 of 1


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 CATHERINE CARDACI,                                               DATE FILED: 8-28-20

                              Plaintiff,

                         v.                                            18-CV-9705 (RA)

                                                                            ORDER
 VAN ECK ASSOCIATES CORPORATION
 AND JAN VAN ECK,

                              Defendants.



RONNIE ABRAMS, United States District Judge:
         The Court will hold a telephonic conference to discuss Defendants’ pending motion for

summary judgment on September 3, 2020 at 12:00 p.m.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      August 28, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
